Filed 2/4/14 P. v. King CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B249343

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. Nos. BA375329/MA058605)
         v.

JOHN KING,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
Charles A. Chung, Judge. Affirmed.


         Caneel C. Fraser, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                          _______________________
       Defendant John King appeals from the judgment entered following his plea of no
contest to charges of possession for sale of cocaine base and misdemeanor driving under
the influence. Based on our independent review of the record pursuant to People v.
Wende (1979) 25 Cal. 3d 436, 441 (Wende), we affirm both convictions.

                     FACTUAL AND PROCEDURAL HISTORY

A.     Case No. BA375329

       On November 10, 2010, defendant pled no contest to possession of cocaine base in
violation of Health and Safety Code section 11350, subdivision (a) and admitted
suffering prior convictions within the meaning of the Three Strikes law (Pen. Code,
§ 1170.12, subds. (a)-(d); § 667, subds. (b)-(i)) and Penal Code section 667.5. The trial
court dismissed the strikes and sentenced defendant to five years in prison comprised of
the three year upper term, plus a consecutive two years pursuant to Penal Code
section 667.5. Execution of sentence was suspended and defendant was placed on three
years formal probation.

B.     Case No. MA058605

       Defendant was still on probation in case No. BA375329 when he was arrested at a
sobriety check point in Palmdale on January 18, 2013. Defendant pulled up to the check
point at a little before midnight. Detecting the odor of burnt marijuana emanating from
the open driver’s side window, Deputy Sheriff Jon Schnereger asked defendant and his
female passenger to step out of the car. In response to pre-field sobriety test questions,
defendant stated that he had smoked marijuana several hours before driving. Based on
defendant’s performance on some field sobriety tests, Schnereger concluded that
defendant was under the influence of marijuana. Defendant provided a urine sample,
which later tested positive for cannabinoids. While defendant was detained in the back
seat of Schnereger’s patrol car, Schnereger watched as another deputy searching
defendant’s car found a white plastic container, containing 11 pre-packaged bindles of


                                             2
rock cocaine between the front passenger seat and the center console. No drug-use
paraphernalia was found in the car. Based on the quantity and manner in which the rock
cocaine was packaged, Schnereger formed the opinion that it was possessed for sale.
After the cocaine was found, Schnereger advised defendant of his Miranda rights.
Defendant waived those rights and admitted that he knew the cocaine was in the car, but
claimed it did not belong to him. The female passenger denied that the cocaine was hers.
The car defendant was driving was registered to his mother.
       Following a preliminary hearing on February 25, 2013, defendant was charged by
information in case No. MA058605 with sale/transportation of cocaine (Health & Saf.
Code, § 11352, subd. (a), count 1); possession for sale of cocaine base (Health & Saf.
Code, § 11351.5, count 2); and misdemeanor driving under the influence (Veh. Code,
§ 23152, subd. (a), count 3); as to counts 1 and 2, prior conviction enhancements were
alleged (Health & Saf. Code, § 11370.2, subd. (a) and Pen. Code, § 667.5, subd. (b)); also
as to counts 1 and 2, two strikes were alleged. He pled not guilty.

C.     Probation Revocation (Case No. BA375329)/No Contest Plea (Case
       No. MA058605)

       Based on the charges in case No. MA058605, defendant’s probation in case
No. BA375329 was revoked and the matter was transferred to Antelope Valley, where
case No. MA058605 was pending.
       On April 19, 2013, defendant pled no contest to counts 2 and 3 in case
No. MA058605, and admitted suffering one prior strike, in exchange for which he was
sentenced to six years in prison comprised of the three year low term, doubled pursuant to
Three Strikes on count 2; plus a concurrent 180 days on count 3. Defendant’s probation
in case No. BA375329 was terminated after he waived his right to a probation revocation
hearing and admitted he was in violation of his probation. The trial court imposed the
previously suspended sentence to run concurrently with sentence imposed in case
No. MA058605.



                                             3
       Defendant timely appealed. His request for a certificate of probable cause was
granted. We appointed separate counsel to represent defendant on appeal. After
examination of the record, appointed counsel filed a separate opening brief which
contained an acknowledgment that she had been unable to find any arguable issues and
requesting that we independently review the record pursuant to Wende, supra, 25 Cal. 3d
436. We advised defendant that he had 30 days within which to personally submit any
contentions or issues which he wished us to consider. Defendant did not respond.
       We have examined the entire record and are satisfied that appointed counsel fully
complied with her responsibilities and that no arguable issues exist. (Wende, supra,
25 Cal.3d at p. 441.)

                                        DISPOSITION

       The judgment is affirmed.



                                                RUBIN, J.
WE CONCUR:



              BIGELOW, P. J.




              GRIMES, J.




                                            4